DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed August 18, 2022.  Claims 1, 3, and 5-17 are currently pending wherein claims 1, 3, and 5-17 read on a UV curable composition, claims 13-14 read on an adhesive film containing the composition of claim 1, claim 15 reads on an adhesive tape containing the film of claim 13, and claims 16-17 read on a bonded member containing said composition of claim 1.

Allowable Subject Matter
Claims 1, 3, and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Hoshi et al (EP 3133132).

Summary of claim 1:
A UV-curable composition, comprising:
(1) a (meth)acrylic polymer and/or an ethylene-vinyl acetate copolymer; the glass transition temperature Tg for said (meth)acrylic polymer and/ or ethylene-vinyl acetate copolymer being -50 to 47°C;
(2) curable components, comprising a polyfunctional mercaptan and a polyfunctional epoxy resin, wherein
(a) said polyfunctional mercaptan is a mercaptan compound having 2 or more sulfhydryl groups, wherein the UV-curable composition contains 0.01 to 1.1 moles of sulfhydryl groups per 100 grams of said (meth)acrylic polymer and/or ethylene-vinyl acetate copolymer; and
(b) said polyfunctional epoxy resin is an epoxy resin having 2 or more epoxy groups, wherein the UV-curable composition contains 0.005 to 1.05 moles of epoxy groups per 100 grams of said (meth)acrylic polymer and/or ethylene-vinyl acetate copolymer and wherein the molar ratio for the amount of sulfhydryl groups in said polyfunctional mercaptan to the epoxy groups in said polyfunctional epoxy resin is 1.2:1 to 1:1.2; and
(3) a photobase generator, wherein the UV-curable composition contains 0.5 to 20 grams of the photobase generator per 100 grams of said (meth)acrylic polymer and/or ethylene-vinyl acetate copolymer.

Hoshi teaches a curable resin composition that is cured by irradiation (0014) wherein the resin is cured using UV light (0007).  Hoshi teaches the composition to contain an acrylic resin (0045) that is a block copolymer of modified methyl methacrylate having an amino induced butyl acrylate-methyl methacrylate and a glass transition temperature of -42°C (0112), an epoxy resin containing at least two epoxy groups (0022) and having an epoxy equivalence of 190 grams/eq and a molecular weight of 380 (0109) (reading on an epoxy equivalence per 100 grams of resin to be 1.0), and a curing agent that includes pentaerythritol tetrakis(3-mercaptopropionate) (0112), reading on a compound having 2 or more sulfhydryl groups, wherein the mercapto compound has a mercato group equivalent of 125-137 and is present in the composition at a concentration of 7.6 parts (0112).  Hoshi further teaches the composition to include a photobase generator at a concentration of 10 parts per 50 parts of the resin (0112).  However, Hoshi does not teach or fairly suggest the claimed UV curable composition wherein the molar ratio for the amount of sulfhydryl groups in said polyfunctional mercaptan to the epoxy groups in the polyfunctional epoxy resin is as claimed.  Applicants have further shown that when the ratio is outside of the claimed range, the initial cohesion force of the tape is poor.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763